Citation Nr: 0335852	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-12 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  The propriety of the initial evaluation for the residuals 
of excision of a neuroma on the plantar aspect of the left 
foot, currently evaluated as noncompensable from July 24, 
1999.

2.  Entitlement to service connection for migraine headaches.


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to July 
1999.  She served in Southwest Asia from December 1989 to 
December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.  

REMAND

The claims will be remanded so that additional development of 
the evidence may be accomplished.  It appears to the Board 
that in each case, a medical examination is needed to decide 
the claim.  The action sought in this Remand is required by 
the Veterans Claims Assistance Act of 2000 (the VCAA).  See 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The veteran's left foot disability, residuals of excision of 
a neuroma on the plantar aspect of the left foot, is rated as 
a skin disability under Diagnostic Code 7805.  This 
diagnostic code concerns limitation of function of a part of 
the body caused by scarring.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002).  

The Board notes that the criteria for evaluating skin 
disabilities contained in section 4.118 of the rating 
schedule have been revised from an effective date of August 
30, 2002.  See 67 Fed. Reg. 49,590-595 (2002).  When the law 
controlling an issue changes after a claim has been filed or 
reopened but before the appeal of the administrative or 
judicial decision of that claim has been concluded, as is the 
case here, the version of the statute or regulation that is 
more favorable to the appellant will apply absent 
Congressional intent to the contrary, see Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991), although revised 
criteria cannot be used to determine what rating is warranted 
for a disability prior to their effective date.  See 
38 U.S.C.A. § 5110(g) (West 2002); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  VA adjudicators must consider 
whether revised or former rating criteria are more favorable 
to a claim and apply the more favorable criteria to the 
extent permitted by law.  See VAOPGCPREC 3-2000 (April 10, 
2000).

In this case, the evaluation of the veteran's left foot 
disability must take into account all evidence of its nature 
and severity since July 24, 1999 and might be composed of 
separate ratings denoting differences in the level of 
disability over the ensuing period of time.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Thus, if advantageous to 
the veteran, the revised criteria for rating skin 
disabilities could be applied to the left foot disability as 
exhibited from or after their effective date.

The RO did not rate the veteran's left foot disability under 
the revised criteria for rating skin disabilities.  
Diagnostic Code 7805 was not changed when the criteria were 
revised.  Likewise, other diagnostic codes pertaining to the 
skin remained substantially unchanged after the revision of 
section 4.118.  See 38 U.S.C.A. § 4.114, Diagnostic Codes 
7803, 7804 (2002); cf. 38 U.S.C.A. § 4.114, Diagnostic Codes 
7803, 7804 (2003).  However, the revised provisions offer 
other criteria upon which skin disabilities may be evaluated 
that are not covered by the former provisions and are 
potentially relevant to the evaluation on appeal.

The residuals of the excision of the neuroma on the plantar 
aspect of the left foot were considered in the course of a VA 
joints examination performed in October 1999.  The findings 
concerning this condition arrived at from physical 
examination were reported as "a well healed incision over 
the plantar aspect of the foot . . . nontender to palpation 
and . . . not hypersensitive."  The examination report also 
revealed that x-rays produced no findings concerning this 
condition.  The claims file contains no other examination 
report, and no treatment records, concerning residuals of the 
excision of the neuroma on the plantar aspect of the left 
foot.

The Board finds that the report of the October 1999 VA joints 
examination does not contain all of the findings needed to 
evaluate the left foot disability as a skin disability.  
Moreover, after considering the account that the veteran has 
given of this disability, including that in her substantive 
appeal, and her service medical records, the Board has 
concluded that the left foot disability may involve 
characteristics that are not the result of scarring and could 
potentially be evaluated as an orthopedic residual of the 
surgery.  Therefore, new VA examinations are needed to decide 
the claim challenging the propriety of the noncompensable 
rating of the left foot disability.  See 38 U.S.C.A. 
§ 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4)

Regarding the claim as it concerns headaches, the report of a 
VA general medical examination performed in September 1999 
states a diagnosis of "[m]igraine headaches without aura."  
The veteran's service medical records show that she was seen 
for headaches on several occasions in 1996 and 1997.  
Although her headaches were not diagnosed as migraine 
headaches and some were attributed to other pathologies 
(sinusitis, sinus congestion, and viral syndrome, 
respectively), there were occasions when a diagnosis was not 
given.  In statements accompanying her notice of disagreement 
and substantive appeal, the veteran has said that she had 
severe headaches with nausea and vomiting during service and 
has averred that she did not have migraine headaches before 
entering service.  The Board finds that this evidence shows 
that the migraine headaches currently diagnosed may be 
associated with her service.  However, the record does not 
contain sufficient medical evidence to decide the claim.

In the report of the September 1999 VA general medical 
examination, the examiner did not opine as to whether the 
veteran's migraine headaches were service related.  Moreover, 
it appears that the veteran's service medical records were 
not provided to the examiner - - the examination report noted 
there that no medical records were available for review.  
There is of record no other VA examination report, and no 
report of private examination, addressing the question 
whether the veteran developed migraine headaches as a result 
of her service.  Therefore, a new VA examination is needed.

Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the claims.  Any notice given, 
or action taken thereafter, must comply 
with the holdings of Disabled American 
Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir., September 22, 2003), as 
well as any controlling legal guidance 
issued after the date of this Board 
decision.  

2.  After completing any notice or 
additional development deemed 
appropriate, schedule the veteran for the 
VA examinations requested below.  

All tests and studies thought necessary 
by any examiner should be performed.  The 
claims file must be made available to 
each examiner and each examiner is 
requested to confirm that it was 
available for review.  

(A)  Skin and orthopedic examinations to 
identify the characteristics, and assess 
the severity, of the veteran's residuals 
of excision of a neuroma on the plantar 
aspect of the left foot, and to clearly 
identify any current disability as may be 
due to scarring and any disability as may 
be due to the underlying medical 
condition that required the surgery that 
produced the scarring.  

The skin examiner should describe all 
skin residuals, to include scarring and 
all other impairments of the skin, 
resulting from the excision of a neuroma 
on the plantar aspect of the left foot.  
The examiner should report (i) the size 
of the scarring, in square inches or 
square centimeters; (ii) whether the scar 
or scars are "deep" (that is, 
associated with underlying soft tissue 
damage) or cause limitation of motion; 
(iii) whether objective examination shows 
that the scar or scars are painful; (iv) 
whether objective examination shows that 
the scar or scars are tender; (v) whether 
the scar or scars are productive of 
limitation of function of the left foot; 
(vi) whether any other skin impairment 
found to be attributable to the neuroma 
excision is productive of limitation of 
function of the left foot.  

The orthopedic examiner, should indicate 
whether the residuals of the excision of 
a neuroma on the plantar aspect of the 
left foot include any disability of the 
left foot other than one resulting 
directly from scarring.  Any limitation 
of function of the left foot resulting 
from the neuroma excision, other than 
that resulting from scarring, should be 
noted.  The effects of any loss of 
plantar padding or any callus formation, 
if confirmed by the examiner, should be 
considered, and any limitation of 
function or other disability resulting 
from such conditions should be noted.  

(B)  A neurological examination to 
determine whether it is at least as 
likely as not (50 percent likelihood or 
better) that the migraine headaches 
suffered by the veteran, if confirmed by 
the examiner, are etiologically related 
to a disease or injury that she 
manifested during her service.  

3.  Thereafter, the claims should be re-
adjudicated.  The appropriateness of a 
"staged" rating of the left foot 
disability should be considered.  If a 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case and given an opportunity to 
respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




